           Case 1:19-cv-00038-TMR Document 34              Filed 08/04/21      Page 1 of 11




                IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE

UNITED STATES,                                  )
                                                )
                         Plaintiff,             )
                                                )
                 v.                             )
                                                )        Court No. 19-0038
CHU-CHIANG “KEVIN” HO,                          )
and                                             )
ATRIA CORPORATION,                              )
                                                )
                         Defendants.            )

                      THE UNITED STATES’ NOTICE OF ERROR
                  AND MOTION FOR EXTENSION OF TIME OF SERVICE

          Pursuant to Rules 4(l) and 7 of the Rules of the United States Court of International

Trade, plaintiff, the United States, respectfully submits this notice of error, and respectfully

requests that the Court extend the service period of service for Chu-Chiang “Kevin” Ho, until

July 27, 2021 – the date Mr. Ho was served with correct papers. Alternatively, since Mr. Ho has

known of the complaint and its merits since April 2019, the Government respectfully requests

that the Court order that service has already been effected upon Mr. Ho.1

I.        BACKGROUND

          A.     Civil Proceedings in HO I and HO II

          Mr. Ho operated numerous California companies identified in complaints in this case

(HO I) and its companion case, United States v. Ho, Ct. Int’l Trade No. 19-102 (HO II). Both

complaints detail how over the course of a decade, Mr. Ho attempted to import dangerous, illegal



1
     Counsel for Mr. Ho informed the Government that he opposes this motion.
        Case 1:19-cv-00038-TMR Document 34               Filed 08/04/21    Page 2 of 11




high-intensity discharge headlight conversion kits (HID Kits) into the United States. In 2005, the

Government warned Mr. Ho that these HID Kits were illegal, and Mr. Ho acknowledged that he

understood it was illegal to import these kits. Nonetheless, he continued to attempt to import

illegal HID Kits and sought to conceal his conduct by (1) importing these kits under the names of

different companies (identified as defendants in HO I and HO II), and (2) falsely identifying

these HID Kits as indoor lighting products. See HO II, Rec. Doc. 2, ¶¶ 3-31.

       The United States filed complaints relating to Mr. Ho’s conduct on March 19, 2019 and

June 21, 2019. See Rec. Doc. 2 & HO II, Rec. Doc. 2. The complaint in HO II detailed how the

fraud in that matter emerged from the same conduct charged in HO I, and was a continuation of

that scheme. HO II, Rec. Doc. 2 at ¶¶ 9, 11-13; compare HO I, Rec. Doc. 2 at ¶¶ 3-11. Because

the cases involved a common actor, emerged from the same predicate conduct, and alleged

common, overlapping conduct, on August 8, 2019, the Government moved to consolidate HO I

and HO II into one proceeding. HO I, Rec. Doc. 15.

       B.      Criminal Proceedings

       On March 14, 2019, a Federal grand jury seated in the Northern District of California

returned an indictment against Mr. Ho, charging him with seven counts of smuggling under 18

U.S.C. § 545. United States v. Chu-Chiang Ho, 19-cr-125 (N.D. Ca.), Rec. Doc. 1 (HO

INDICTMENT). The HO INDICTMENT charged Mr. Ho criminally for the same conduct and

the same entries detailed in HO I and HO II. See id. The HO INDICTMENT was filed under

seal until on or about December 16, 2019. Id., Rec. Doc. 3.

       On December 11, 2020, Mr. Ho pleaded guilty to Count 1 of the HO INDICTMENT. In

the plea agreement underlying his guilty plea, Mr. Ho that admitted he knowingly and

fraudulently attempted to import entries underlying the HO INDICTMENT – i.e., entries



                                                2
        Case 1:19-cv-00038-TMR Document 34                 Filed 08/04/21      Page 3 of 11




identified in HO I and HO II. Id., Rec. Doc. 41 & 42. On March 22, 2021, Judge Jon S. Tigar of

the U.S. District Court for the Northern District of California sentenced Mr. Ho to 18 months

imprisonment, three years of supervised release, and levied a $100 special assessment. Id., Rec.

Doc. 50.

       C.      Service of Mr. Ho in HO I and HO II

       The Government has previously detailed its numerous attempts to effect service upon Mr.

Ho in both HO I and HO II. In sum, after the Government filed its complaints in HO I and HO

II, Mr. Ho’s counsel refused to accept service for Mr. Ho in both cases. The Government

retained a process service agency, which over the course of several months, deployed three

process servers to serve Mr. Ho. Process servers conducted 16 hours of surveillance and made

no fewer than seven attempts to effect service upon Mr. Ho. See, e.g., HO I, Rec. Doc. 7, 14.

       On April 29, 2019, Mr. Ho filed a motion to dismiss in HO I, claiming ineffective service

and contesting the merits of the complaint, including a challenge to the adequacy of the

administrative process. Rec. Doc. 4. This pleading was followed by other pleadings

demonstrating that Mr. Ho was entirely familiar with the substance of the complaint in HO I and

the administrative process that preceded it. See, e.g., id. at 1, 6-10; see also Rec. Doc. 8, 16, 17.

       In HO II, because Mr. Ho was traveling out of the country and because Mr. Ho’s counsel

refused to accept service on his behalf, the Government moved for a 27-day extension of time to

effect service. HO II, Rec. Doc. 6. On November 1, 2019, Mr. Ho filed a motion to dismiss and

quash service in that case. Id., Rec. Doc. 7. On April 27, 2020, the Court issued an Order

granting the Government’s motion to extend the time of service and denied Mr. Ho’s motion to

dismiss. HO II, Rec. Doc. 15.




                                                  3
        Case 1:19-cv-00038-TMR Document 34                Filed 08/04/21     Page 4 of 11




       On May 15, 2020, this Court denied Mr. Ho’s motion to dismiss in HO I and directed that

the Government serve Mr. Ho within sixty days. Rec. Doc. 29. That same day, Government

counsel sent an e-mail to Mr. Ho’s counsel asking whether, given the Court’s Order, they would

now accept service on his behalf. See Ex. 1. On May 18, 2020, Mr. Ho’s counsel agreed to

accept service. On May 20, 2020, Government counsel sent Mr. Ho’s counsel a copy of the

complaint and summons of HO II, rather than the papers of HO I. Ex. 2. On June 15, 2020,

Government counsel filed a notice of service on the belief that service had been effected in HO I.

Rec. Doc. 31. Mr. Ho’s counsel did not, at the time, advise the Government of this error.

       Government counsel did not learn of the mistake until July 21, 2021, during a telephone

call with Mr. Ho’s counsel regarding the filing of status reports in HO I and HO II. Mr. Ho’s

counsel then advised the Government of the error, and said that Mr. Ho would now seek to

dismiss the complaint in HO I because of this defect of service. Government counsel confirmed

the error when he returned from travel the following week, and on July 27, 2021, sent by e-mail

to Mr. Ho’s counsel the HO I service papers. See Ex. 3.

       Accordingly, the Government respectfully submits this notice of error of fact relating to

the notice of service, Rec. Doc. 31. A corrected notice of service is attached as Exhibit 4.

II.    EXTENSION OF SERVICE PERIOD IS WARRANTED
       Because of the defect of service and Mr. Ho’s prior conduct evading service, pursuant to
Rule 4(l) of the Rules of this Court, the Government now respectfully requests that the Court

extend the service period in this matter until July 27, 2021. Alternatively, the Government
respectfully requests that the Court rule that service has already been effected because Mr. Ho

has had actual notice of the complaint and its merits. See United States v. All Funds in Bluffview
Securities Account, LP, 2012 WL 12855882 at *3 (C.D. Ca. 2012).




                                                 4
        Case 1:19-cv-00038-TMR Document 34                 Filed 08/04/21      Page 5 of 11




       Government counsel was responsible for the defect of service on May 20, 2020.
Although inadvertent, this mistake was likely due to the overlapping nature of the conduct

charged in HO I and HO II, and the duplicative litigation in each case relating to service. Indeed,
Mr. Ho’s counsel recently repeated this same error on July 23, 2021, when they intended to send

Government counsel a draft status report in HO I, but mistakenly delivered a pleading under the

caption of HO II. See Ex. 3. However regrettable these errors, they do not bear upon whether an
extension of the service period should be effected. As is discussed below, there is ample legal
support for the Court’s extension of the service period under these circumstances.

       A.     Applicable Law

       Rule 4 (l) prescribes, in relevant part, that:

              an individual . . . may be served in a judicial district of the United
              States by: (1) following state law for serving a summons in an action
              brought in courts of general jurisdiction in the state where service is
              made; or (2) doing any of the following: (A) delivering a copy of the
              summons and complaint to the individual personally[.]

       Rule 4(l) provides that a defendant be served within 90 days of filing the complaint, but

where good cause exists, “the court must extend the time for service for an appropriate period.”

Additionally, this Court, in accordance with the practice at other district courts, has observed

that, “[u]nder USCIT Rule 4(l), . . . a court may, in its discretion, grant an extension of time to

effect service even in the absence of good cause.” United States v. Rodrigue, 645 F. Supp. 2d

1310, 1329 (Ct. Int’l Trade 2009) (citing Henderson v. United States, 517 U.S. 654, 662–63

(1996), and the corollary Federal Rule of Civil Procedure 4(m), Advisory Committee Note, 1993

Amendments); see also Thompson v. Brown, 91 F.3d 20 (5th Cir. 1996) (“we agree with the

majority of circuits that have found that the plain language of rule 4(m) broadens a district




                                                   5
        Case 1:19-cv-00038-TMR Document 34                 Filed 08/04/21     Page 6 of 11




court’s discretion by allowing it to extend the time for service even when plaintiff fails to show

good cause”); accord Horenkamp v. Van Winkle And Co., Inc., 402 F.3d 1129, 1132 (11th

Cir. 2005); Mann v. American Airlines, 324 F.3d 1088 (9th Cir. 2003); Panaras v. Liquid

Carbonic Industries Corp., 94 F.3d 338, 340 (7th Cir. 1996); Petrucelli v. Bohringer and

Ratzinger, 46 F.3d 1298 (3d Cir. 1995); Espinoza v. United States, 52 F.3d 838 (10th Cir. 1995).

       Notably, the Advisory Committee which drafted the 1993 amendments to Rule 4

recognized that good cause exists where, as in this case, “[r]elief may be justified, for example, if

the applicable statute of limitations would bar the refiled action, or if the defendant is evading

service or conceals a defect in attempted service.” Hunter v. Oasis Financial Solutions, LLC,

2010 WL 3339018, at *1 (S.D. Cal. 2010) (citing Ditkof v. Owens–Illinois, Inc., 114 F.R.D. 104

(E.D. Mich.1987)). In sum, “if good cause is shown, a court shall extend the service period

under Rule 4. If good cause is not shown, the court has the discretion to extend the time period.”

In re Sheehan, 253 F.3d 507, 514 (9th Cir. 2001).

       The law of California applies to service in this instance, and the opinions of the U.S.

Court of Appeals for the Ninth Circuit interpreting California law are instructive:

               The Ninth Circuit has found it “unnecessary . . . to articulate a
               specific test that a court must apply in exercising its discretion
               under Rule 4(m),” and has “note[d] only that, under the terms of
               the rule, the court's discretion is broad.” District courts in the Ninth
               Circuit have exercised their discretion to extend the time for service
               where defendants “have not suffered any prejudice resulting from
               the delay” and where the extension will give plaintiffs “an
               opportunity to litigate the merits of this action, a desirable goal.”

Garden City Boxing Club, Inc. v. Ocampo, 2005 WL 1898416, at *2 (E.D. Wash. 2005)

(quoting Matasareanu v. Williams, 183 F.R.D. 242, 247 (C.D. Cal. 1998), and In re Sheehan,

253 F.3d at 507).




                                                  6
        Case 1:19-cv-00038-TMR Document 34               Filed 08/04/21      Page 7 of 11




       More precisely, in Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir. 1991), the Ninth

Circuit detailed three requirements for a showing of good cause under Rule 4: “(a) the party to

be served received actual notice of the lawsuit; (b) the defendant suffered no prejudice; and (c)

plaintiff would be severely prejudiced if his complaint were dismissed.” Id. at 756; see also

Borzeka v. Heckler, 739 F.2d 444, 447 (9th Cir. 1984).

       B.      An Extension of the Service Period is Warranted

       All three criteria identified in Boudette exist in the current circumstance. First, Mr. Ho’s

counsel’s multiple filings in Ho I demonstrate that Mr. Ho has received “actual notice of [this]

lawsuit.” Id.; see Rec. Doc. 16 at 3. Mr. Ho cannot contend that he is unaware of the complaint

or the substance of the complaint. Indeed, he is so familiar with the administrative process

underlying the complaint in this case that on April 29, 2019, he submitted detailed arguments

about its purported shortcomings. See Rec. Doc. 4, Ex. 2 at 8-10; Rec. Doc. 8 at 9-12.

       Second, Mr. Ho has suffered no prejudice and could not conceivably be later prejudiced

by the delay of service. Both this matter and its companion case, HO II, have been stayed since

May 15, 2020, pending resolution of the criminal case. Rec. Doc. 16. After the parties stipulate

to Mr. Ho’s liability (which Mr. Ho cannot contest, by virtue of his guilty plea and the

underlying plea agreement), this matter may be stayed until after Mr. Ho is released from prison,

so as to allow him to litigate the quantum of penalty owed. See Rec. Doc. 32. The parties have

filed no substantive pleadings in either HO I or HO II since Court instituted the stay, and Mr. Ho

has lost no opportunity to make substantive arguments or marshal evidence for his defense.

Furthermore, Mr. Ho cannot claim prejudice because he has been fully apprised of the substance

of the complaint in HO I since April 2019, when he demonstrated his knowledge of the

complaint in a motion to dismiss. See Rec. Doc. 4 & 8.



                                                 7
        Case 1:19-cv-00038-TMR Document 34                Filed 08/04/21      Page 8 of 11




       The third criterion of Boudette is also met: the Government would be severely prejudiced

by dismissal of the complaint, as the statute of limitations has expired relating to the claims

identified in HO I. See Fed. R. Civ. P. 4(m), Advisory Committee Note, 1993 Amendments

(good cause exists “if the applicable statute of limitations would bar the refiled action”). Thus,

“[g]iven that the federal defendants have had notice of the suit, and that they will have adequate

time to mount a defense, the court concludes that it is preferable to resolve plaintiffs’ claims

against them on the merits.” Motley v. Parks, 2001 WL 849637, at *5 (C.D. Cal. 2001) (denying

motion to dismiss on the basis of insufficient service of process).

       Independent of these considerations, courts have also held that an extension of the service

period is warranted where “the defendant . . . conceals a defect in attempted service.” Oasis

Financial Solutions, 2010 WL 3339018, at *1 (citing Ditkof, 114 F.R.D. at 104). In the months

leading up to and following Mr. Ho’s sentencing in the Northern District of California, the

parties’ counsel had multiple discussions about the most expeditious path forward in HO I and

HO II,1 given Mr. Ho’s guilty plea and sentencing. At no point during any of these discussions

did Mr. Ho’s counsel suggest that HO I suffered from defective service. To the contrary, the

discussions centered upon whether to stay both HO I and HO II until after Mr. Ho was released

from prison, to allow better client-counsel communication between Mr. Ho and his counsel. See,

e.g., Ex. 3 at 4. During these discussions, until July 21, 2021, Mr. Ho’s counsel gave no

impression, and made no suggestion, that the service in Ho I was problematic or had not been

accomplished.


1
  E-mail records reflect that counsel jointly discussed HO I and HO II on May 25, 2020, May 29,
2020, April 1, 2021, on or about June 16, 2021, June 30, 2021, July 1, 2021, and July 21, 2021.
Only on July 21 did Mr. Ho’s counsel allude to a defect in service, and at that time indicated that
they would move to dismiss because of the defect in service.


                                                  8
        Case 1:19-cv-00038-TMR Document 34                Filed 08/04/21      Page 9 of 11




       Courts, and the Advisory Committee drafting Rule 4, have rejected this tactic: “The

Federal Rules do not in any way suggest that a defendant may halfway appear in a case, giving

plaintiff and the court the impression that he has been served, and, at the appropriate time, pull

failure of service out of the hat like a rabbit[.]” In re Hollis and Co., 86 B.R. 152, 153–54

(Bkrtcy. E.D. Ark. 1988) (quoting Broadcast Music, Inc. v. M.T.S. Enterprises, 811 F.2d 278,

281 (5th Cir.1987)). Indeed, the Advisory Committee to the 1993 Amendments to Rule 4(m) –

the mirroring Federal Rule of Civil Procedure – expressly recognized that good cause would be

present where “the defendant . . . conceals a defect in attempted service.” Fed. R. Civ. P. 4(m),

Advisory Committee Note, 1993 Amendments. See also, e.g., Berry v. Evans, 2008 WL

2951346, at *6 (N.D. Cal. 2008) (“plaintiff’s mistaken belief that [the defendant] was properly

served when the Attorney General’s Office signed the acknowledgment of service form

constitutes the requisite good cause”); see also In re Shelton Federal Group, LLC, 2018 WL

4440405, at *1 (Bkrtcy. Dist. Col. 2018) (“interests of justice weigh[ed] in favor” of extending

service period where the trustee “mistakenly thought that service had been proper” and where

defendant-debtor’s counsel had refused to accept service for their client).

III.   MR. HO HAS HAD ACTUAL NOTICE OF THE COMPLAINT SINCE 2019

       Even if good cause did not exist, the law would favor deeming service effected because

Mr. Ho has actual notice of the complaint. “Rule 4 is a flexible rule that should be liberally

construed so long as a party receives sufficient notice of the complaint[.]” United Food &

Commercial Workers Union v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984); Borzeka,

739 F.2d at (9th Cir. 1984); see Straub v. A.P. Green, Inc., 38 F.3d 448, 453 (9th Cir. 1994)

(“substantial compliance” with the service requirements of Rule 4 is satisfied where a party

receives “actual notice of the complaint.”).



                                                 9
       Case 1:19-cv-00038-TMR Document 34                 Filed 08/04/21      Page 10 of 11




       Mr. Ho and his counsel acknowledged they are aware of this lawsuit, and have submitted

detailed briefings in this case responding to the complaint beginning in April 2019. See Rec.

Doc. 4, 8, 16. They cannot credibly contend that they are unaware of the substance of the

complaint. Thus, “substantial compliance” with Rule 4’s service requirements has been achieved

because Mr. Ho has received actual notice of the complaint. Straub, 38 F.3d at 453.

Accordingly, the United States respectfully requests that the Court deem service upon Mr. Ho

effected.

                                          CONCLUSION

       For the reasons articulated above, the United States respectfully requests that the Court

extend the service period until July 27, 2021, the date on which the complaint and summons

were formally served upon Mr. Ho’s counsel. As explained above, given the circumstances in

this case – including Mr. Ho’s months of evading service attempts, and counsel’s prior refusal to

accept service – a subsequent service defect should not imperil the Government’s ability to

litigate the merits of Mr. Ho’s illegal smuggling of dangerous merchandise into the United

States. Moreover, “[g]iven that [Mr. Ho has] had notice of the suit, and that [he] will have

adequate time to mount a defense . . . it is preferable to resolve plaintiffs’ claims against [him] on

the merits.” Motley, 2001 WL 849637, at *5.

                                                       Respectfully Submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       JEANNE E. DAVIDSON
                                                       Director

                                                       PATRICIA M. MCCARTHY
                                                       Assistant Director




                                                 10
      Case 1:19-cv-00038-TMR Document 34   Filed 08/04/21     Page 11 of 11




                                        /s/ William Kanellis
                                        WILLIAM KANELLIS
                                        U.S. Department of Justice
                                        Civil Division
                                        Commercial Litigation Branch
                                        1100 L Street, NW, Suite 10000
                                        Washington, DC 20009
                                        Tel: (202) 532-5749

                                        Attorneys for Plaintiff

August 4, 2021




                                   11
